Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 1 of 60

EXHIBIT
A
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 2 of 60

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 

IN RE DOMESTIC AIRLINE TRAVEL
ANTITRUST LITIGATION

 

This Document Relates To:
ALL CASES

 

 

MDL Docket No. 2656
Misc. No. 15-1404 (CKK)

SETTLEMENT AGREEMENT BETWEEN
PLAINTIFFS AND SOUTHWEST AIRLINES CO.
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 3 of 60

This Settlement Agreement (“Agreement”) is made and entered into as of this
20th day of December 2017 (the “Execution Date”) by and between Southwest Airlines
Co. (“Southwest”) and Plaintiffs (as defined herein at Paragraph 12), both individually
and on behalf of a Settlement Class (as defined herein at Paragraph 22) of purchasers of
domestic air passenger transportation services.

WHEREAS, Plaintiffs are prosecuting the above-captioned action currently
pending and consolidated in the District Court for the District of Columbia, and including
all actions transferred for coordination, and all actions currently pending such transfer
(including, but not limited to, “tag-along” actions) on their own behalf and on behalf of
the Settlement Class against certain Defendant air carriers, including Southwest (the
“Action”);

WHEREAS, Plaintiffs allege that Southwest participated in an unlawful
conspiracy to fix, raise, maintain, and/or stabilize prices for domestic air passenger
transportation services within the United States, its territories and the District of
Columbia in violation of Sections | and 3 of the Sherman Antitrust Act (15 U.S.C. §§ 1,
3), by, inter alia, colluding with certain Defendant air carriers to limit capacity on their
respective airlines;

WHEREAS, Plaintiffs contend that they and the Settlement Class suffered
monetary damages as a result of Southwest’s (and the other Defendants’) alleged conduct;

WHEREAS, Southwest denies any and all wrongdoing in connection with the
claims that have been or could have been alleged against it in the Action and has asserted
a number of defenses to Plaintiffs’ claims;

WHEREAS, Southwest has agreed to enter into this Agreement solely to avoid
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 4 of 60

the further expense, inconvenience and distraction of burdensome and protracted
litigation, and to thereby put to rest with finality this controversy with Plaintiffs and the
Settlement Class;

WHEREAS, Plaintiffs’ Counsel and Southwest’s Counsel have engaged in good
faith arm’s-length settlement negotiations, and this Agreement has been reached as a
result of these negotiations;

WHEREAS, Plaintiffs have concluded that settlement with Southwest on the
terms set forth below is the best that is practically attainable, that it is in the best interests
of the Settlement Class to enter into this Agreement, and that the Agreement is fair,
reasonable, and adequate, and beneficial to and in the best interests of Plaintiffs and the
Settlement Class; and,

WHEREAS, the Parties expressly acknowledge that nothing in this Agreement,
including payment of the Settlement Amount (as defined herein at paragraph 37),
constitutes an admission of liability by Southwest;

NOW, THEREFORE, in consideration of the covenants, agreements, and releases
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed by and among the
undersigned that the Action be settled, compromised and dismissed on the merits with
prejudice as to Southwest only, without costs as to Plaintiffs, the Settlement Class, or
Southwest, and subject to the approval of the Court, on the following terms and
conditions:

A. Definitions

The following terms, as used in this Agreement, have the following meanings:
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 5 of 60

1. “Claims Administrator’ shall mean the entity engaged by Plaintiffs’ Counsel
and approved by the Court to disseminate notice and to receive, review, and process
claims for payment from the Settlement Fund.

2. “Class Member” or “Class” shall mean each member of the Settlement
Class, as defined in Paragraph 22 of this Agreement, who does not timely elect to be
excluded from the Settlement Class, and includes, but is not limited to, Plaintiffs.

3. “Class Period” shall mean the period from and including July 1, 2011 up to
and including the Execution Date.

4. “Court” shall mean the United States District Court for the District of
Columbia.

5. “Defendants” shall refer to Southwest, American Airlines, Inc., Delta Air
Lines, Inc., and United Airlines, Inc.

6. “Effective Date” shall have the meaning set forth in Paragraph 26 of this
Agreement.

7. “Escrow Account” means the account with the Escrow Agent that holds the
Settlement Fund.

8. “Escrow Agent” means the bank into which the Settlement Fund shall be
deposited and maintained as set forth in Paragraph 37 of this Agreement.

9. “Fairness Hearing” means a hearing on the settlement proposed in this
Agreement held by the Court to determine whether the proposed settlement is fair,
reasonable, and adequate, and whether it should be finally approved by the Court.

10. “Non-Settling Defendants” shall refer to Defendants other than Southwest.

11. “Parties” means Southwest and Plaintiffs.
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 6 of 60

12. “Plaintiffs” shall mean each of the following proposed named Class
representatives: Boston Amateur Basketball Club; Katherine Rose Warnock; Cherokii
Verdozco; Kumar Patel; Samantha White; Seth Lyons; Howard-Sloan Koller Group Inc.;
Breanna Jackson; Stephanie Jung; Elizabeth Cumming; and Steven Yeninas.

13. “Plaintiffs? Counsel” shall refer to the law firms of Hausfeld LLP, 1700 K
Street NW, Suite 650, Washington, DC 20006; and Cotchett Pitre & McCarthy LLP, 840
Malcolm Road, Suite 200, Burlingame, CA 94010.

14. ‘“Releasors” shall have the meaning set forth in Paragraph 32 below.

15. “Released Parties” shall have the meaning set forth in Paragraph 32 below.

16. “Released Claims” shall have the meaning set forth in Paragraph 32 below.

17. “Settlement Neutral” means Nancy Lesser of Pax ADR LLC.

18. “Settlement Amount” shall have the meaning set forth in Paragraph 37
below.

19. “Settlement Class” shall have the meaning set forth in Paragraph 22 below.

20. ‘Settlement Fund” shall refer to the funds deposited into and accrued in the
Escrow Account established in accordance with Paragraph 37 below.

21. “Southwest’s Counsel” shall refer to the law firms of Fine Kaplan and
Black, One South Broad Street, Suite 2300, Philadelphia, PA 19107; Freedman Boyd
Hollander Goldberg Urias & Ward P.A., 20 First Plaza, Suite 700, Albuquerque, NM
87102; and Vinson & Elkins L.L.P., 2200 Pennsylvania Avenue, NW, Suite 500 West
Washington, DC 20037.

B. Settlement Class Certification

22. The Parties to this Agreement hereby stipulate for purposes of settlement
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 7 of 60

only that the requirements of Rules 23(a) and 23(b)(3) of the Federal Rules of Civil
Procedure are satisfied, and, subject to Court approval, the following Settlement Class
shall be certified for settlement purposes as to Southwest only (with the understanding
that, by stipulating to the proposed Settlement Class, Southwest does not agree that Rule
23 requirements are met for purposes of a litigation class):

All persons and entities that purchased air passenger transportation services

for flights within the United States and its territories and the District of

Columbia from Defendants or any predecessor, subsidiary or affiliate thereof,

at any time between July 1, 2011 and the Execution Date of the Settlement

with Southwest. Excluded from the class are governmental entities,

Defendants, any parent, subsidiary or affiliate thereof, Defendants’ officers,

directors, employees, and immediate families, and any judges or justices
assigned to hear any aspect of this action.

C. Approval of this Agreement, Stay of Case Deadlines, and Dismissal of Claims

23. Southwest shall cooperate to the extent reasonably necessary in connection
with Plaintiffs' Counsel's motions for preliminary and final approval of the settlement and
related documents necessary to effectuate and implement the terms and conditions of this
Agreement. Prior to submission of the motions for preliminary approval, notice to the
class and final approval of the settlement and any related documents, Plaintiffs' Counsel
will provide drafts to Southwest for its comments and approval, including the opportunity
to review and comment on the proposed class notice and plan of notice. Plaintiffs’
Counsel will, in good faith, consider Southwest's comments.

24. At the time of filing the motion for preliminary approval, or sooner as may
be agreed between the Parties, the Parties shall move the Court to stay all case deadlines
currently applicable to Southwest in the Action, including discovery deadlines.

25. Plaintiffs shall, following entry by the Court of an Order granting

preliminary approval (“Preliminary Approval”) of this Settlement and dissemination of
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 8 of 60

notice to the Settlement Class, seek entry of an order granting final approval and entering
final judgment in a form to be agreed upon by the Parties which shall:

a. approve finally this Agreement and its terms as being a fair,
reasonable, and adequate settlement as to the Settlement Class Members
within the meaning of Rule 23 of the Federal Rules of Civil Procedure and
directing its consummation according to its terms;

b. determine that the Class Notice constituted, under the
circumstances, the most effective and best practicable notice of this
Agreement and of the Fairness Hearing, and constituted due and sufficient
notice for all other purposes to all persons entitled to receive notice;

c. confirm the appointment of Plaintiffs as class representatives and
Plaintiffs’ Counsel as Settlement Class Counsel;

d. direct that, as to Southwest, the Action be dismissed with prejudice
and, except as explicitly provided for in this Agreement, without costs;

e. reserve to the United States District Court for the District of
Columbia exclusive jurisdiction over the settlement and this Agreement,
including the administration and consummation of this settlement;

f. determine under Federal Rule of Civil Procedure 54(b) that there is
no just reason for delay, and directing that the final judgment of dismissal
as to Southwest shall be entered; and

g. require Plaintiffs’ Counsel to file with the Clerk of the Court a
record with the names and addresses of Class Members who timely
exclude themselves from the Settlement Class, and provide a copy of the
record to Southwest’s Counsel.

26. This Agreement shall become final only upon the expiration of the time for
appeal or to seek permission to appeal from the Court's final approval of this Agreement
and entry of the final judgment or, if an appeal from a final approval and final judgment
is taken, the affirmance of such final judgment in its entirety, without modification, by
the court of last resort to which an appeal of such final judgment may be taken (the

“Effective Date”). It is agreed that neither the provisions of Rule 60 of the Federal Rules

of Civil Procedure nor the All Writs Act, 28 U.S.C. § 1651, shall be taken into account in
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 9 of 60

determining if the Effective Date has occurred. The Agreement shall not be rescinded
except in accordance with Paragraphs 56-58 of this Agreement.

27. This Agreement is contingent upon preliminary approval by the Court
within forty five (45) days of filing of the motion for preliminary approval. Absent
preliminary approval, the settlement and the Memorandum of Understanding (“MOU”)
executed between the Parties on November 20, 2017 are null and void and any and all
amounts constituting the Escrow Account (including, but not limited to, any fees, costs,
and/or expenses advanced to Class Counsel with the exception of the reasonable costs of
notice approved by the Court) shall be returned forthwith to Southwest, plus accrued
interest.

D. Notice of Settlement to Class Members

28. Plaintiffs’ Counsel shall take all necessary and appropriate steps to ensure
that notice of this Settlement Agreement and the date of the hearing scheduled by the
Court to consider the fairness, adequacy, and reasonableness of this Agreement are
provided in accordance with the Federal Rules of Civil Procedure and any Court orders.
Notice will be issued after preliminary approval by the Court and subject to any Court
orders regarding the content and means of dissemination of notice.

29. For purposes of effectuating notice, Southwest has provided in its
transactional data email addresses of its customers to the extent it maintains email
addresses in the ordinary course of business. Plaintiffs shall use the email addresses for
notice (or claims allocation) and for no other purpose.

30. Subject to Court approval, disbursements for any payments and expenses

incurred in connection with the costs of notice and administration of the Agreement by
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 10 of 60

the Claims Administrator shall be made from the Escrow Account upon written notice to
the Escrow Agent by Plaintiffs’ Counsel of such payments and expenses.

31. —Ifnotice of the Agreement is combined with dissemination of notice of
other settlement agreements, the costs of the combined notice and settlement
administration shall be apportioned by Plaintiffs’ Counsel subject to approval of the
Court.

E. Release and Discharge

32. Upon the Effective Date, all members of the Settlement Class, on behalf of
themselves and their respective past, present, direct and indirect parents, subsidiaries,
affiliates, predecessors and successors, and their past and present officers, directors,
employees, agents, insurers, attorneys, shareholders, joint venturers, partners, and
representatives, as well as the predecessors, successors, heirs, executors, administrators,
and assigns of each of the foregoing ("Releasors") shall be deemed to have, and by
operation of the Final Order and Judgment, shall have, fully, finally and forever, released
and discharged Southwest, its past and present, direct and indirect parents, subsidiaries,
affiliates, predecessors and successors, and their past and present officers, directors,
employees, agents, insurers, attorneys, shareholders, joint venturers, partners and
representatives, as well as the predecessors, successors, heirs, executors, administrators,
and assigns of each of the foregoing ("Released Parties") from all claims, actions, causes
of action, lawsuits, damages, liabilities, costs, expenses, whether class or individual in
nature, whether known or unknown, foreseen or unforeseen, existing in the past, existing
in the present or arising in the future, that were or could have been alleged in this Action

("Released Claims"). To avoid any ambiguity, the Parties agree that the release of claims
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 11 of 60

shall be to the fullest extent allowed by law, limited only by the identical factual
predicate doctrine. Each Releasor hereby covenants and agrees that he, she, or it shall
not, hereafter, assert a claim or otherwise seek to establish liability against any Released
Party based in whole or in part on any Released Claims.

33. In addition, each Releasor hereby expressly waives and releases, upon this
Settlement Agreement becoming final, any and all provisions, rights, or benefits
conferred by section 1542 of the California Civil Code, which provides:

A general release does not extend to claims which the creditor does not

know or suspect to exist in his or her favor at the time of executing the

release, which if known by him or her must have materially affected his or

her settlement with the debtor
and any law of any state or territory of the United States, or principle of common law,
which is similar, comparable or equivalent to section 1542 of the California Civil Code.
Each member of the Settlement Class may hereafter discover facts other than or different
from those which he, she or it knows or believes to be true with respect to the Released
Claims. Nevertheless, each member of the Settlement Class hereby expressly waives and
fully, finally and forever settles and releases, upon this settlement becoming final, the
Released Claims, whether any Released Claim is known or unknown, suspected or
unsuspected, contingent or non-contingent, concealed or hidden, without regard to the
subsequent discovery or existence of such different or additional facts. Each Releasor
further forever waives and relinquishes any and all rights and benefits existing under any
law or principle of law in any jurisdiction that would limit or restrict the effect or scope
of the provisions of the release set forth above without regard to the subsequent discovery

or existence of other or different facts.

34, The Releases set forth herein shall not release any claims, whether
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 12 of 60

pending or not, whether known or unknown, for product liability, personal injury, breach
of warranty, breach of contract, violation of the Uniform Commercial Code or any other

claims that were not or could not have been alleged in the Action whatsoever that are not
related to the subject matter of the Complaint.

35. Each Plaintiff and each Settlement Class Member who submits a claim to
participate in the distribution of the Settlement Fund shall represent and warrant that his,
her or its portion of the Released Claims is his, her or its property and he, she or it has not
assigned or transferred to any person or entity any right to recovery for any claim or
potential claim that would otherwise be released under this Agreement. Each Plaintiff
and each Settlement Class Member who submits a claim to participate in the distribution
of the Settlement Fund shall further represent and warrant that each of them has a valid
and existing right to release such claims and is releasing such claims pursuant to his, her
or its membersip in the Settlement Class.

36. Upon the Effective Date, Southwest shall release Plaintiffs, Settlement
Class members, and their counsel from any claims relating to the institution, prosecution
or settlement of the pending Action except for claims arising out of breach or
enforcement of this Agreement.

F. Payment
37, Southwest shall pay or cause to be paid fifteen million dollars
($15,000,000) (the “Settlement Amount”) in settlement of the Action. The Settlement
Amount shall be wire transferred by Southwest or its designee to the Bank designated as
Escrow Agent by Plaintiffs’ Counsel within ten (10) business days of entry of an order

by the Court granting preliminary approval of the settlement.

10
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 13 of 60

38. The Parties expressly agree that under no circumstances whatsoever shall
Southwest be responsible for paying any monies, benefits, costs, administrative costs,
expenses, or attorneys’ fees in settlement of this Action other than as expressly provided
for by this Agreement, nor will Southwest be required to take any action or incur any
liability except as expressly provided by this Agreement.

39. Each Settlement Class Member shall look solely to the Settlement Fund
for settlement and satisfaction, as provided herein, of all claims released by the Releasors
pursuant to this Agreement.

G. Allocation of Settlement Fund

40. The allocation of the Settlement Fund among the Settlement Class shall be
subject to a plan of allocation to be proposed by Plaintiffs' Counsel and approved by the
Court. Southwest will take no position with respect to such proposed plan of allocation
or such plan as may be approved by the Court. Southwest also will have no involvement
in the claims process.

41. Southwest shall not have any responsibility, financial obligation, or
liability whatsoever with respect to the investment, distribution, use or administration of
the Escrow Account, including, but not limited to, the costs and expenses of such
investment, distribution, use, or administration.

H. Plaintiffs’ Counsel’s Fees and Expenses

42. Plaintiffs’ Counsel’s attorneys’ fees and expenses, as awarded by the
District Court, shall be paid from the Escrow Account, immediately upon the entry of the
order by the District Court awarding such amounts (“Fee and Expense Award”),

notwithstanding the existence of any timely filed objections thereto, or potential for

11
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 14 of 60

appeal therefrom, or collateral attack on the settlement or any part thereof, subject to
Plaintiffs’ Counsel’s joint and several obligation to repay those amounts to the Escrow
Account, plus accrued interest at the same net rate as is earned by the Escrow Account,
and subject to an appropriate undertaking, if and when, as a result of any appeal and
further proceedings on remand, or successful collateral attack, the Fee and Expense
Award is reduced or reversed, or return of the Escrow Account is required.

43. Ifthere is any payment of attorneys’ fees or reimbursement of expenses
advanced by Plaintiffs’ Counsel prior to the Effective Date, any attorneys, individuals or
firms receiving payment shall provide letters of credit from nationally chartered banks
payable to Southwest sufficient to secure any repayment obligations of those attorneys,
individuals or firms. In the event the Fee and Expense Award is reduced or reversed or
return of the Escrow Account is otherwise required, Plaintiffs’ Counsel shall, within ten
(10) business days from the event which requires repayment of the Fee and Expense
Award, refund to the Escrow Account the Fee and Expense Award paid to them, plus
accrued interest at the same net rate as is earned by the Escrow Account.

44. Southwest will take no position on Plaintiffs’ Counsel’s request for
attorneys’ fees and expenses, the appropriateness of any such award by the Court, or the
timing of payment to Plaintiffs’ Counsel. Plaintiffs’ Counsel may, at a time approved by
the Court, seek an award of attorneys’ fees and reasonable litigation expenses and
incentive awards for class representatives approved by the Court, to be paid out of the
Escrow Account after the final approval of the Agreement.

L Cooperation

45. Southwest shall provide cooperation in accordance with the terms and

12
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 15 of 60

provisions of this Agreement.
46. Applicable Protections

a. Nothing in this Agreement shal! impose on Southwest an obligation to
produce or provide any materials or information protected from
disclosure by the attorney-client privilege, attorney work-product
doctrine, common interest doctrine, joint defense privilege, and/or any
other applicable privilege or protection. No materials or information
protected by the joint defense privilege will be produced or provided
pursuant to this Agreement. In addition, any documents or other
information provided by Southwest pursuant to its cooperation
obligations shall be governed by the operative Protective Order
entered in the Action.

b. Any proffers, counsel inquiries, or witness interviews provided prior to
the Effective Date shall be treated as confidential Rule 408 settlement
communications unless otherwise ordered by the Court.

c. Southwest’s cooperation obligations shall apply only to Releasors who
act with, by or through Plaintiffs’ Counsel pursuant to this Agreement
in this Action.

47. Industry Background

a. Within ten (10) business days of entry of an order granting preliminary
approval of the settlement, or by an alternative date agreed to by the
Parties, Southwest’s Counsel shall facilitate an informational meeting

or meetings between Plaintiffs’ Counsel and an industry expert

13
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 16 of 60

regarding the domestic air transportation industry, including issues
related to market conditions, competition, capacity, pricing, costs,
data, revenue management, and other business operations. Southwest
will pay for up to sixteen (16) hours of the industry expert’s time.
Within ten (10) business days of the meetings described in this
paragraph, or by an alternative date agreed to by the Parties,
Southwest’s Counsel will meet with Plaintiffs’ Counsel at a mutually
agreeable time and place to supplement the information provided by
the industry expert.

Southwest may, upon reasonable request by Plaintiffs’ Counsel after
the meeting(s) with the industry expert, make available for an
informational meeting or meetings with Plaintiffs’ Counsel an
employee or employees of Southwest with expertise in the topics set
forth in Paragraph 47 (a) to provide information regarding those
topics. Such meeting(s) shall not count against the witness interviews

provided for in Paragraph 52.

48. Proffers

a.

As soon as possible after preliminary approval of this Agreement but
no later than ten (10) business days after such approval, or at an
alternative date agreed to by the Parties, Southwest’s Counsel will
meet with Plaintiffs’ Counsel at a mutually agreeable time and place to
provide a full account of facts then known to Southwest that are

relevant to the claims asserted in the Action, including, but not limited

14
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 17 of 60

to, facts related to the alleged conduct, the specific locations and dates
of and participants in meetings and communications relating to the
alleged conduct, the alleged conduct’s effect on pricing and
profitability in the domestic air transportation industry, the identities of
persons that have knowledge of facts related to the alleged conduct,
including current and former employees of Southwest, the other
Defendants, and third parties, and the role of institutional investors
and analysts in the domestic air transportation industry.

b. Southwest’s Counsel will supplement this proffer session with an
additional session or sessions as they may gain more information.

49. Counsel Inquiries: Southwest’s Counsel will use good faith best efforts to
respond to reasonable follow-up inquiries of Plaintiffs’ Counsel throughout the duration
of this Action related to the subjects of the industry background set forth in Paragraph
47(a) above and proffers set forth in Paragraph 48 above, including to produce further
information relating thereto and a reasonable number of documents responsive to targeted
requests relating thereto.

50. Transactional Data

a. The Parties recognize and agree that Southwest has already produced
voluminous transactional data (customer-level data concerning flights
and prices). If Plaintiffs identify any missing transactional data from
this production, Southwest will use good faith best efforts to produce
relevant and reasonably accessible responsive transactional data;

b. Southwest shall use its good faith best efforts to produce, in native

15
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 18 of 60

format, reports containing information as in
SWA_ MDL_DOJ_ 868158 for each month during the period January
1, 2006 through December 31, 2016, to the extent available; and

c. Southwest shall use its good faith best efforts to make available, by
phone, videoconference, or in person in Dallas, Texas, its current
personnel or in-house experts at reasonable times, to assist Plaintiffs’
Counsel in understanding Southwest’s transactional data.

51. Documents

a. Within a reasonable amount of time following the request, Southwest
shall produce documents as set forth in Paragraph 50 above;

b. Within ten (10) business days of the applicable proffer(s) and witness
interview(s), unless otherwise agreed by the Parties, Southwest shall
produce reasonably accessible specific documents identified or relied
upon in the proffers described in Paragraph 48 above and the witness
interviews described in Paragraph 52 below. For purposes of clarity,
the term “document” is defined to be synonymous in meaning and
equal in scope to the usage of the term “documents or electronically
stored information” in Fed. R. Civ. P. 34(a)(1)(A); and

c. As applicable and upon request, Southwest shall use its good faith best
efforts to produce a business record and authenticity declaration as to
documents produced by Southwest pursuant to its prior discovery
obligations, this Settlement Agreement, or any other process.

52. Interviews, Depositions, Declarations, and Affidavits

16
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 19 of 60

a.

i.

ii.

Southwest shall make current employees of Southwest and former
employees of Southwest represented by Southwest’s Counsel available
by phone, videoconference, or in person in Dallas, Texas, at Plaintiffs’
Counsel’s discretion, for interviews, depositions, declarations, and
affidavits as follows:
At Southwest’s expense, Southwest shall use its good faith best
efforts to make available for interviews with Plaintiffs’ Counsel
and/or their experts up to seven (7) current Southwest employees at
the Vice President level or lower or former Southwest employees at
the Vice President level or lower represented by Southwest’s
Counsel, as designated by Plaintiffs’ Counsel. To the extent a former
employee refuses to participate in any such _ interview,
notwithstanding Southwest’s good faith best efforts to secure
participation, that individual shall not count against Plaintiffs’ total
of seven (7) interviewees. Any interviews conducted pursuant to
this subsection shall be limited to five (5) hours of interview time
(excluding breaks).
Southwest shall use its good faith best efforts to make available up
to three (3) current Southwest employees at the Vice President level
or lower or former Southwest employees at the Vice President level
or lower represented by Southwest’s Counsel, as designated by
Plaintiffs’ Counsel, to provide deposition testimony in the Action.

Any depositions conducted pursuant to this subsection shall be

17
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 20 of 60

iii.

iv.

vi.

limited to a single day of seven (7) hours of testimony, inclusive of
examination by any parties other than Plaintiffs.

Southwest shall use its good faith best efforts to make available up
to two (2) current Southwest employees at the Vice President level
or lower or former Southwest employees at the Vice President level
or lower represented by Southwest’s Counsel, as designated by
Plaintiffs’ Counsel, to provide a declaration or affidavit.

With respect to senior executive management (above Vice-President
level), Southwest, at a time mutually agreeable to the parties but in
all events prior to the close of fact discovery, will provide
information gathered from those senior executives through an
attorney proffer session(s). At a later date, and upon Plaintiffs’
request, Southwest will undertake good faith best efforts to provide
information in an admissible evidentiary format (via
affidavit/declaration or otherwise) in response to a reasonable
number of targeted, specific requests for particular information.

At Plaintiffs’ Counsel’s request, and for good cause, Southwest will
meet and confer regarding additional interviews, depositions,
declarations, and/or affidavits.

To the extent Plaintiffs otherwise interview or take the deposition of
any former Southwest employee that is represented by Southwest’s
Counsel (excluding former employees currently employed by

another Defendant in the Action), any such interview or deposition

18
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 21 of 60

shall count against the interview, deposition, declaration, and
affidavit limits set forth above.

b. Southwest will use its good faith best efforts to make current Southwest
employees and former Southwest employees represented by
Southwest’s Counsel available to provide declarations, certifications, or
affidavits regarding the authentication of documents, including their
certification as records of a regularly conducted activity pursuant to Fed.
R. Evid. 803(6) (such declarations, certifications, and/or affidavits shall
not count towards those permitted pursuant to (a) above).

53. Testimony at Trial: Southwest shall use its good faith best efforts to make
available for testimony at trial in the Action one (1) then-current Southwest employee at
the Vice President level or lower designated by Plaintiffs’ Counsel who possesses
information, based on Plaintiffs’ Counsel’s good faith belief, that would assist Class
Plaintiffs in the trial of the Class Plaintiffs’ claims as alleged in the Action.

54. Continuation, Scope, and Termination of Southwest’s Cooperation
Obligations: Southwest’s obligations to cooperate under this Agreement shall terminate
upon the earlier of: (a) the date on which an order by the Court denying preliminary
approval of the settlement is entered; (b) the date on which an order by the District Court
denying final approval of the settlement is entered; (c) the date when final judgment has
been rendered, with no remaining rights of appeal, in the Action against all Defendants;
and (d) seven (7) years after the Court enters the preliminary approval order. If the Court
does not grant final approval of the Settlement Agreement and either party files an appeal

from such an Order, the parties shall both cooperate on the appeal to seek approval of the

19
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 22 of 60

Settlement Agreement by the Court of Appeals.

55. Dispute Resolution: In the event of a disagreement between Southwest and
Plaintiffs’ Counsel with respect to any cooperation obligation, the Parties will seek
resolution from the Settlement Neutral, if necessary. Any decision by the Settlement
Neutral shall be binding on the Parties.

J. Rescission

56. If the Court refuses to give final approval to this Agreement or if such
approval is modified or set aside on appeal, or if the Court does not enter the final
judgment provided for in Paragraph 25 of this Agreement, or if the Court enters the final
judgment and appellate review is sought, and on such review, such final judgment is not
affirmed, then Southwest and Plaintiffs shall each, in their sole discretion, have the option
to rescind this Agreement in its entirety within ten (10) business days of the action giving
rise to such option. If this Agreement is rescinded, within ten (10) business days of the
later of the written notice of rescission to Plaintiffs’ Counsel and the Escrow Agent and
Southwest’s written instructions to the Escrow Agent, the $15 million Settlement Fund
and any accrued interest, less only the cost of notice authorized pursuant to this
Agreement and Court Order, shall be wire transferred to Southwest, pursuant to its
instructions.

57. Ifthis Agreement does not become final as provided for in paragraph 26, ,
Plaintiffs’ Counsel and Southwest agree that this Agreement, including its exhibits, and
any and all negotiations, documents, information, and discussions associated with it shall
be without prejudice to the rights of Southwest or Plaintiffs, shall not be deemed or

construed to be an admission or denial, or evidence or lack of evidence of any violation

20
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 23 of 60

of any statute or law or of any liability or wrongdoing, or of the truth or falsity of any of
the claims or allegations made in this Action in any pleading, and shall not be used
directly or indirectly, in any way, whether in this Action or in any other proceeding. The
Parties specifically agree that Southwest’s stipulation to a Settlement Class shall not be
used or relied upon by Plaintiffs in support of certification of a litigation class. Plaintiffs
reserve their rights to use any documents or depositions that Southwest provided pursuant
to its cooperation obligations under this Agreement, but only if both parties agree that
such documents or depositions would have been obtainable by separate and independent
discovery served on Southwest under the Federal Rules of Civil Procedure.

58. Plaintiffs’ Counsel further agree that, in the event of rescission, the originals
and all copies of any notes, memos or records related to the cooperation obligations
pursuant to paragraphs 45-54 shall be returned to Southwest at Southwest’s expense or
destroyed by Plaintiffs’ Counsel at their own expense, provided however that such
attorney notes, memoranda or records may be destroyed rather than returned if an
affidavit of such destruction is promptly provided by Plaintiffs’ Counsel to Southwest’s
Counsel.

K. Dispute Resolution

59. Any dispute arising out of the finalization of the settlement documentation
(or this Settlement Agreement) will be resolved by the Settlement Neutral. Any decision
by the Settlement Neutral shall be binding on the Parties.

L. Taxes
60. Plaintiffs’ Counsel shall be solely responsible for directing the Claims

Administrator to file all informational and other tax returns necessary to report any

21
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 24 of 60

taxable and/or net taxable income earned by the Settlement Fund. Further, Plaintiffs’
Counsel shall be solely responsible for directing the Escrow Agent to make any tax
payments, including interest and penalties due, on income earned by the Settlement
Fund (“Tax Expenses”). Plaintiffs’ Counsel shall be entitled to direct the Escrow Agent
in writing to pay customary and reasonable Tax Expenses, including reasonable
professional fees and expenses incurred in connection with carrying out their
responsibilities as set forth in this Paragraph, from the applicable Settlement Fund by
notifying the Escrow Agent in writing. Southwest shall have no responsibility to make
any tax filings or tax payments relating to this Agreement or the Settlement Fund.

61. For the purpose of § 468B of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder, the “Administrator” of the
Settlement Amount shall be the Claims Administrator, who shall timely and properly
file or cause to be filed on a timely basis, all tax returns necessary or advisable with
respect to the Settlement Fund (including, without limitation, all income tax returns, all
informational returns, and all returns described in Treas. Reg. § 1.468B 2(1)).

62. The Parties to this Agreement and their Counsel shall treat, and shall cause
the Claims Administrator to treat, the Settlement Fund as being at all times a “qualified
settlement fund” within the meaning of Treas. Reg. § 1.468B 1. In addition, the Claims
Administrator and, as required, the parties, shall timely make such elections as necessary
or advisable to carry out the provisions of this Paragraph, including the “relation-back
election” (as defined in Treas. Reg. § 1.468B 1()) back to the earliest permitted date.
Such elections shall be made in compliance with the procedures and requirements

contained in such regulations. It shall be the responsibility of the Claims Administrator

22
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 25 of 60

to timely and properly prepare and deliver the necessary documentation for signature by

all necessary parties and thereafter to cause the appropriate filing to occur. All

provisions of this Agreement shall be interpreted in a manner that is consistent with the

Settlement Fund being a “qualified settlement fund” within the meaning of Treas. Reg. §

1.468B 1.

M. Miscellaneous

63. This Agreement does not settle or compromise any claim by Plaintiffs or

any Settlement Class Member asserted in the Action against any Non-Settling Defendant
or any potential defendant other than the Released Parties. All rights of any Class
Member against Non-Settling Defendants or any other person or entity other than the
Released Parties are specifically reserved by Plaintiffs and the Settlement Class
Members. The sales of domestic air passenger transportation services by Southwest to
Class Members shall remain in the case against the Non-Settling Defendants in the
Action as a basis for damage claims and shall be part of any joint and several liability
claims against Non-Settling Defendants in the Action or other persons or entities other
than the Released Parties.

64. The United States District Court for the District of Columbia shall retain
jurisdiction over the implementation, enforcement, and performance of this Agreement,
and shall have exclusive jurisdiction over any suit, action, proceeding, or dispute arising
out of or relating to this Agreement or the applicability of this Agreement, subject to the
dispute resolution provisions set forth above in paragraphs 55 and 59. This Agreement
shall be governed by and interpreted according to the substantive laws of the District of

Columbia without regard to its choice of law or conflict of laws principles. Southwest

23
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 26 of 60

submits to the jurisdiction of the District of Columbia only for the purposes of
adjudicating the implementation, enforcement, and performance of this Agreement.
Southwest otherwise retains all defenses to the Court’s exercise of personal jurisdiction
over Southwest.

65. This Agreement constitutes the entire agreement among Plaintiffs (and the
other Releasors) and Southwest (and the other Released Parties) pertaining to the
settlement of the Action against Southwest only, and supersedes any and all prior and
contemporaneous undertakings of Plaintiffs and Southwest in connection therewith,
including the MOU executed on November 20, 2017. In entering into this Agreement,
Plaintiffs and Southwest have not relied upon any representation or promise made by
Plaintiffs or Southwest not contained in this Agreement. This Agreement may be
modified or amended only by a writing executed by Plaintiffs and Southwest and
approved by the Court.

66. This Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of Releasors and Released Parties. Without limiting the generality
of the foregoing: (a) each and every covenant and agreement made herein by Plaintiffs or
Plaintiffs’ Counsel shall be binding upon all Settlement Class Members and Releasors;
and (b) each and every covenant and agreement made herein by Released Parties shall be
binding upon all Released Parties.

67. This Agreement may be executed in counterparts by Plaintiffs’ Counsel
and Southwest’s Counsel, and an electronically-scanned (in either .pdf or .tiff format)
signature will be considered an original signature for purposes of execution of this

Agreement.

24
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 27 of 60

68. The headings in this Agreement are included for convenience only and
shall not be deemed to constitute part of this Agreement or to affect its construction.

69. In the event this Agreement is not approved, or in the event that the Order
and final judgment approving the settlement is entered but is reversed, modified, or
vacated, the pre-settlement status of this Action (including, without limitation, any
applicable tolling of all statutes of limitations) shall be restored, and the Agreement shall
have no effect on the rights of Plaintiffs or Southwest to prosecute or defend the pending
Action in any respect, including the right to litigate fully the issues related to class
certification, raise personal jurisdictional defenses, or any other defenses, which rights
are specifically and expressly retained by Southwest.

70. Neither Southwest nor Plaintiffs, nor any of them, shall be considered to
be the drafter of this Agreement or any of its provisions for the purpose of any statute,
case law, or rule of interpretation or construction that would or might cause any provision
to be construed against the drafter of this Agreement.

71. Nothing expressed or implied in this Agreement is intended to or shall be
construed to confer upon or give any person or entity other than Class Members,
Releasors, Southwest, and Released Parties any right or remedy under or by reason of this
Agreement.

72. Any putative Class Member that does not opt out of the Settlement Class
created pursuant to the Agreement may remain in the Class without prejudice to the right
of such putative Class Member to opt out of any future settlement class or certified
litigation class in the Action.

73. Where this Agreement requires any party to provide notice or any other

25
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 28 of 60

communication or document to any other party, such notice, communication, or
document shall be provided by electronic mail or overnight delivery to:

For the Settlement Class:
Michael Hausfeld

Hausfeld LLP

1700 K Street NW, Suite 650
Washington, DC 20006
mhausfeld@hausfeld.com

For Southwest:

Roberta Liebenberg

Fine Kaplan and Black

One South Broad Street, Suite 2300

Philadelphia, PA 19107
rliebenberg@finekaplan.com

74. Each of the undersigned attorneys represents that he or she is fully
authorized to enter into the terms and conditions of, and to execute, this Agreement,

subject to Court approval.

26
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 29 of 60

Dated: BNI 2017 Me _
By:_| Kerrey py: Cee a

Michael D. Hausfeld Steven N. Williams” -~

Hilary K. Scherrer Adam J. Zapala

Jeannine M. Kenney Joyce Chany

HAUSFELD, LLP COTCHETT, PITRE & McCARTHY, LLP
1700 K Street NW, Suite 650 840 Malcolm Road. Suite 200

Washington, DC 20006 Burlingame, CA 94010

Telephone: (202) 540-7200 Telephone: (650) 697-6000

Plaintiffs’ Counsel

 

 

By: By:

Roberta D, Liebenberg Joseph Goldberg

Matthew Duncan FREEDMAN BOYD HOLLANDER
FINE KAPLAN AND GOLDBERG URIAS & WARD P.A.
BLACK 20 First Plaza. Suite 700

One South Broad Street, Suite 2300 Albuquerque, NM 87102

Philadelphia, PA 19107 Telephone: (503) 842-9960

Telephone: (215) 567-6565

Counsel for Southwest Airlines Co.

27
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19

Dated: December _, 2017

By:

 

Michael D. Hausfeld

Hilary K. Scherrer

Jeannine M. Kenney
HAUSFELD, LLP

1700 K Street NW, Suite 650
Washington, DC 20006
Telephone: (202) 540-7200

Page 30 of 60

By:

 

Steven N. Williams

Adam J. Zapala

Joyce Chang

COTCHETT, PITRE & MeCARTHY, LLP
$40 Maicolm Road, Suite 200

Burlingame, CA 94010

Telephone: (650) 697-6000

Plaintiffs’ Counsel

7 a :
By: et:

 

Roberta D. Licbenberg

Matthew Duncan

FINE KAPLAN AND BLACK
One South Broad Street, Suite 2300
Philadeiphia, PA 19107

‘telephone: (215) 567-6565

   

or Ie

Joseph Goldberg
FREEDMAN BOYD HOLLANDER
GOLDBERG URIAS & WARD P.A.
20 First Plaza, Suite 700

Albuquerque, NM 87192

Telephone: (505) 842-9960

 

Counsel jor Southwest Airtines Co.

28
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 31 of 60

EXHIBIT
B
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 32 of 60

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 

IN RE DOMESTIC AIRLINE TRAVEL
ANTITRUST LITIGATION

 

This Document Relates To:
ALL CASES

 

 

MDL Docket No. 2656
Misc. No. 15-1404 (CKK)

SETTLEMENT AGREEMENT BETWEEN
PLAINTIFFS AND AMERICAN AIRLINES, INC.
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 33 of 60

This Settlement Agreement (“Agreement”) is made and entered into as of this 14th day of
June 2018 (the “Execution Date”) by and between American Airlines, Inc. (“American”) and
Plaintiffs (as defined herein at Paragraph 12), both individually and on behalf of a Settlement
Class (as defined herein at Paragraph 22) of purchasers of domestic air passenger transportation
services.

WHEREAS, Plaintiffs are prosecuting the above-captioned action currently pending and
consolidated in the District Court for the District of Columbia, and including all actions
transferred for coordination, and all actions currently pending such transfer (including, but not
limited to, “tag-along” actions) on their own behalf and on behalf of the Settlement Class against
certain Defendant air carriers, including American (the “Action”);

WHEREAS, Plaintiffs allege that American participated in an unlawful conspiracy to fix,
raise, maintain, and/or stabilize prices for domestic air passenger transportation services within
the United States, its territories and the District of Columbia in violation of Sections 1 and 3 of
the Sherman Antitrust Act (15 U.S.C. §§ 1, 3), by, inter alia, colluding with certain Defendant
air carriers to limit capacity on their respective airlines;

WHEREAS, Plaintiffs contend that they and the Settlement Class suffered monetary
damages as a result of American’s (and the other Defendants’) alleged conduct;

WHEREAS, American denies any and all wrongdoing in connection with the claims that
have been or could have been alleged against it in the Action and has asserted a number of
defenses to Plaintiffs’ claims;

WHEREAS, American has agreed to enter into this Agreement solely to avoid the further
expense, inconvenience, and distraction of burdensome and protracted litigation, and to thereby

put to rest with finality this controversy with Plaintiffs and the Settlement Class;
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 34 of 60

WHEREAS, Plaintiffs’ Counsel and American’s Counsel have engaged in good faith
arm’s-length settlement negotiations, and this Agreement has been reached as a result of these
negotiations;

WHEREAS, Plaintiffs have concluded that settlement with American on the terms set
forth below is the best that is practically attainable, that it is in the best interests of the Settlement
Class to enter into this Agreement, and that the Agreement is fair, reasonable, and adequate, and
beneficial to and in the best interests of Plaintiffs and the Settlement Class; and,

WHEREAS, the Parties expressly acknowledge that nothing in this Agreement, including
payment of the Settlement Amount (as defined herein at paragraph 37), constitutes an admission
of liability by American;

NOW, THEREFORE, in consideration of the covenants, agreements, and releases set
forth herein, and for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is agreed by and among the undersigned that the Action be settled,
compromised, and dismissed on the merits with prejudice as to American only, without costs as
to Plaintiffs, the Settlement Class, or American, and subject to the approval of the Court, on the
following terms and conditions:

A. Definitions

The following terms, as used in this Agreement, have the following meanings:

1. “Claims Administrator” shall mean the entity engaged by Plaintiffs’ Counsel and
approved by the Court to disseminate notice and to receive, review, and process claims for

payment from the Settlement Fund.
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 35 of 60

2. “Class Member” or “Class” shall mean each member of the Settlement Class, as
defined in Paragraph 22 of this Agreement, who does not timely elect to be excluded from the
Settlement Class, and includes, but is not limited to, Plaintiffs.

3. “Class Period” shall mean the period from and including July 1, 2011 up to and
including the Execution Date.

4. “Court” shall mean the United States District Court for the District of Columbia.

5. “Defendants” shall refer to American, Southwest Airlines Co., Delta Air Lines, Inc.,
and United Airlines, Inc.

6. “Effective Date” shall have the meaning set forth in Paragraph 26 of this
Agreement.

7. “Escrow Account” means the account with the Escrow Agent that holds the
Settlement Fund.

8. “Escrow Agent” means the bank into which the Settlement Fund shall be deposited
and maintained as set forth in Paragraph 37 of this Agreement.

9. “Fairness Hearing” means a hearing on the settlement proposed in this Agreement
held by the Court to determine whether the proposed settlement is fair, reasonable, and adequate,
and whether it should be finally approved by the Court.

10. “Non-Settling Defendants” shall refer to Delta Air Lines, Inc. and United Airlines,
Inc.

11. “Parties” means American and Plaintiffs.

12. “Plaintiffs” shall mean each of the following proposed named Class representatives:

Boston Amateur Basketball Club; Katherine Rose Warnock; Cherokii Verdozco; Kumar Patel;
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 36 of 60

Samantha White; Seth Lyons; Howard-Sloan Koller Group Inc.; Breanna Jackson; Stephanie
Jung; Elizabeth Cumming; and Steven Yeninas.

13. ‘Plaintiffs’ Counsel” shall refer to the law firms of Hausfeld LLP, 1700 K Street
NW, Suite 650, Washington, DC 20006; and Cotchett Pitre & McCarthy LLP, 840 Malcolm
Road, Suite 200, Burlingame, CA 94010.

14. “Releasors” shall have the meaning set forth in Paragraph 32 below.

15. “Released Parties” shall have the meaning set forth in Paragraph 32 below.

16. “Released Claims” shall have the meaning set forth in Paragraph 32 below.

17. “Settlement Neutral” means Nancy Lesser of Pax ADR LLC.

18. “Settlement Amount” shall have the meaning set forth in Paragraph 37 below.

19. “Settlement Class” shall have the meaning set forth in Paragraph 22 below.

20. “Settlement Fund” shall refer to the funds deposited into and accrued in the Escrow
Account established in accordance with Paragraph 37 below.

21. “American’s Counsel” shall refer to the law firms of O’Melveny & Myers LLP,
1625 Eye Street, NW, Washington, D.C. 20006; and Gibson, Dunn & Crutcher LLP, 1050
Connecticut Avenue, NW, Washington, D.C. 20036.
B. Settlement Class Certification

22. The Parties to this Agreement hereby stipulate for purposes of settlement only that
the requirements of Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure are
satisfied, and, subject to Court approval, the following Settlement Class shall be certified for
settlement purposes as to American only (with the understanding that, by stipulating to the
proposed Settlement Class, American does not agree that Rule 23 requirements are met for

purposes of a litigation class):
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 37 of 60

All persons and entities that purchased air passenger transportation services for
flights within the United States and its territories and the District of Columbia from
Defendants or any predecessor, subsidiary or affiliate thereof, at any time between
July 1, 2011 and the Execution Date of the Settlement with American. Excluded from
the class are governmental entities, Defendants, any parent, subsidiary or affiliate
thereof, Defendants’ officers, directors, employees, and immediate families, and any
judges or justices assigned to hear any aspect of this action.

Cc. Approval of this Agreement, Stay of Case Deadlines, and Dismissal of Claims

23. American shall cooperate to the extent reasonably necessary in connection with
Plaintiffs' Counsel's motions for preliminary and final approval of the settlement and related
documents necessary to effectuate and implement the terms and conditions of this Agreement.
Prior to submission of the motions for preliminary approval, notice to the class and final
approval of the settlement and any related documents, Plaintiffs' Counsel will provide drafts to
American for its review and comments, including the opportunity to review and comment on the
proposed class notice and plan of notice. Plaintiffs' Counsel will, in good faith, consider
American's comments.

24. At the time of filing the motion for preliminary approval, or sooner as may be
agreed between the Parties, the Parties shall move the Court to stay all case deadlines currently
applicable to American in the Action, including discovery deadlines.

25. Plaintiffs shall, following entry by the Court of an Order granting preliminary
approval (“Preliminary Approval”) of this Settlement and dissemination of notice to the
Settlement Class, seek entry of an order granting final approval and entering final judgment in a
form to be agreed upon by the Parties which shall:

a. approve finally this Agreement and its terms as being a fair, reasonable,
and adequate settlement as to the Settlement Class Members within the meaning

of Rule 23 of the Federal Rules of Civil Procedure and directing its
consummation according to its terms;

b. determine that the Class Notice constituted, under the circumstances, the
most effective and best practicable notice of this Agreement and of the Fairness
t

Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 38 of 60

Hearing, and constituted due and sufficient notice for all other purposes to all
persons entitled to receive notice;

c. confirm the appointment of Plaintiffs as class representatives and
Plaintiffs’ Counsel as Settlement Class Counsel;

d. direct that, as to American, the Action be dismissed with prejudice and,
except as explicitly provided for in this Agreement, without costs;

e, reserve to the United States District Court for the District of Columbia
exclusive jurisdiction over the settlement and this Agreement, including the
administration and consummation of this settlement;

f. determine under Federal Rule of Civil Procedure 54(b) that there is no just
reason for delay, and directing that the final judgment of dismissal as to American
shall be entered; and

g. require Plaintiffs’ Counsel to file with the Clerk of the Court a record with
the names and addresses of Class Members who timely exclude themselves from
the Settlement Class, and provide a copy of the record to American’s Counsel.
26. This Agreement shall become final only upon the expiration of the time for appeal
or to seek permission to appeal from the Court's final approval of this Agreement and entry of
the final judgment or, if an appeal from a final approval and final judgment is taken, the
affirmance of such final judgment in its entirety, without modification, by the court of last resort
to which an appeal of such final judgment may be taken (the “Effective Date’). It is agreed that
neither the provisions of Rule 60 of the Federal Rules of Civil Procedure nor the All Writs Act,
28 U.S.C. § 1651, shall be taken into account in determining if the Effective Date has occurred.
The Agreement shall not be rescinded except in accordance with Paragraphs 51-53 of this
Agreement.
27. This Agreement is contingent upon preliminary approval by the Court within thirty
(30) days of filing of the motion for preliminary approval. Absent preliminary approval, the
Agreement is null and void and any and all amounts constituting the Escrow Account (including,

but not limited to, any fees, costs, and/or expenses advanced to Class Counsel with the exception
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 39 of 60

of the reasonable costs of notice approved by the Court) shall be returned forthwith to American,
plus accrued interest.
D. Notice of Settlement to Class Members

28. Plaintiffs’ Counsel shall take all necessary and appropriate steps to ensure that
notice of this Settlement Agreement and the date of the hearing scheduled by the Court to
consider the fairness, adequacy, and reasonableness of this Agreement are provided in
accordance with the Federal Rules of Civil Procedure and any Court orders. Notice will be
issued after preliminary approval by the Court and subject to any Court orders regarding the
content and means of dissemination of notice.

29. For purposes of effectuating notice, American shall comply with the Court’s
direction, including the production of any data or information, in connection with the notice
program for approval of the settlement with Southwest Airlines Co. (“Southwest”). To the
extent required by the Court in connection with the notice program for the settlement with
Southwest, American shall provide reasonably available email addresses of its customers.
Plaintiffs shall use the email addresses for notice (or claims allocation) and for no other purpose.

30. Subject to Court approval, disbursements for any payments and expenses incurred
in connection with the costs of notice and administration of the Agreement by the Claims
Administrator shall be made from the Escrow Account upon written notice to the Escrow Agent
by Plaintiffs’ Counsel of such payments and expenses.

31. If notice of the Agreement is combined with dissemination of notice of other
settlement agreements, the costs of the combined notice and settlement administration shall be
apportioned by Plaintiffs’ Counsel in proportion to the respective settlement amounts, subject to

approval of the Court.
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 40 of 60

E. Release and Discharge

32. Upon the Effective Date, all members of the Settlement Class, on behalf of
themselves and their respective past, present, direct and indirect parents, subsidiaries, affiliates,
predecessors and successors, and their past and present officers, directors, employees, agents,
insurers, attorneys, shareholders, joint venturers, partners, and representatives, as well as the
predecessors, successors, heirs, executors, administrators, and assigns of each of the foregoing
("Releasors") shall be deemed to have, and by operation of the Final Order and Judgment, shall
have, fully, finally and forever, released and discharged American, its past and present, direct
and indirect parents, subsidiaries, affiliates, predecessors and successors, and their past and
present officers, directors, employees, agents, insurers, attorneys, shareholders, joint venturers,
partners and representatives, as well as the predecessors, successors, heirs, executors,
administrators, and assigns of each of the foregoing ("Released Parties") from all claims,
demands, actions, suits, causes of action, lawsuits, damages, liabilities, costs, attorneys’ fees,
expenses, whether class or individual in nature, whether known or unknown, foreseen or
unforeseen, suspected or unsuspected, existing in the past, existing in the present or arising in the
’ future, that were or could have been alleged or asserted in this Action ("Released Claims"). To
avoid any ambiguity, the Parties agree that the release of claims shall be to the fullest extent
allowed by law, limited only by the identical factual predicate doctrine. Each Releasor hereby
covenants and agrees that he, she, or it shall not, hereafter, assert a claim or otherwise seek to
establish liability against any Released Party based in whole or in part on any Released Claims.

33. In addition, each Releasor hereby expressly waives and releases, upon this
Settlement Agreement becoming final, any and all provisions, rights, or benefits conferred by

section 1542 of the California Civil Code, which provides:
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 41 of 60

A general release does not extend to claims which the creditor does not know or

suspect to exist in his or her favor at the time of executing the release, which if

known by him or her must have materially affected his or her settlement with the

debtor
and any law of any state or territory of the United States, or principle of common law, which is
similar, comparable or equivalent to section 1542 of the California Civil Code. Each member of
the Settlement Class may hereafter discover facts other than or different from those which he,
she, or it knows or believes to be true with respect to the Released Claims. Nevertheless, each
member of the Settlement Class hereby expressly waives and fully, finally and forever settles
and releases, upon this settlement becoming final, the Released Claims, whether any Released
Claim is known or unknown, suspected or unsuspected, contingent or non-contingent, concealed
or hidden, without regard to the subsequent discovery or existence of such different or additional
facts. Each Releasor further forever waives and relinquishes any and all rights and benefits
existing under any law or principle of law in any jurisdiction that would limit or restrict the
effect or scope of the provisions of the release set forth above without regard to the subsequent
discovery or existence of other or different facts.

34. | The Releases set forth herein shall not release any claims, whether pending or not,
whether known or unknown, for product liability, personal injury, breach of warranty, breach of
contract, violation of the Uniform Commercial Code or any other claims that were not or could
not have been alleged in the Action whatsoever that are not related to the subject matter of the
Complaint.

35. Each Plaintiff and each Settlement Class Member who submits a claim to
participate in the distribution of the Settlement Fund shall represent and warrant that his, her or

its portion of the Released Claims is his, her, or its property and he, she, or it has not assigned or

transferred to any person or entity any right to recovery for any claim or potential claim that
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 42 of 60

would otherwise be released under this Agreement. Each Plaintiff and each Settlement Class
Member who submits a claim to participate in the distribution of the Settlement Fund shall
further represent and warrant that each of them has a valid and existing right to release such
claims and is releasing such claims pursuant to his, her, or its membership in the Settlement
Class.

36. Upon the Effective Date, American shall release Plaintiffs, Settlement Class
members, and their counsel from any claims relating to the institution, prosecution or settlement
of the pending Action except for claims arising out of breach or enforcement of this Agreement.
F. Payment

37. American shall pay or cause to be paid forty-five million dollars ($45,000,000)
(the “Settlement Amount”) in settlement of the Action. The Settlement Amount shall be wire
transferred by American or its designee to the Bank designated as Escrow Agent by Plaintiffs’
Counsel within ten (10) business days of entry of an order by the Court granting preliminary
approval of the settlement.

38. The Parties expressly agree that under no circumstances whatsoever shall
American be responsible for paying any monies, benefits, costs, administrative costs, expenses,
or attorneys’ fees in settlement of this Action other than as expressly provided for by this
Agreement, nor will American be required to take any action or incur any liability except as
expressly provided by this Agreement.

39, Each Settlement Class Member shall look solely to the Settlement Fund for

settlement and satisfaction, as provided herein, of all claims released by the Releasors pursuant
to this Agreement.

G. Allocation of Settlement Fund

10
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 43 of 60

40. The allocation of the Settlement Fund among the Settlement Class shall be subject
to a plan of allocation to be proposed by Plaintiffs' Counsel and approved by the Court.
American will take no position with respect to such proposed plan of allocation or such plan as
may be approved by the Court. American also will have no involvement in the claims process.

41. American shall not have any responsibility, financial obligation, or liability
whatsoever with respect to the investment, distribution, use or administration.of the Escrow
Account, including, but not limited to, the costs and expenses of such investment, distribution,
use, or administration.

H. Plaintiffs’ Counsel’s Fees and Expenses

42. Plaintiffs’ Counsel’s attorneys’ fees and expenses, as awarded by the District Court,
shall be paid from the Escrow Account, immediately upon the entry of the order by the District
Court awarding such amounts (“Fee and Expense Award”), notwithstanding the existence of any
timely filed objections thereto, or potential for appeal therefrom, or collateral attack on the
settlement or any part thereof, subject to Plaintiffs’ Counsel’s joint and several obligation to
repay those amounts to the Escrow Account, plus accrued interest at the same net rate as is
earned by the Escrow Account, and subject to an appropriate undertaking, if and when, as a
result of any appeal and further proceedings on remand, or successful collateral attack, the Fee
and Expense Award is reduced or reversed, or return of the Escrow Account is required.

43. If there is any payment of attorneys’ fees or reimbursement of expenses advanced
by Plaintiffs’ Counsel prior to the Effective Date, any attorneys, individuals or firms receiving
payment shall provide letters of credit from nationally chartered banks payable to American
sufficient to secure any repayment obligations of those attorneys, individuals or firms. In the

event the Fee and Expense Award is reduced or reversed or return of the Escrow Account is

11
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 44 of 60

otherwise required, Plaintiffs’ Counsel shall, within ten (10) business days from the event which
requires repayment of the Fee and Expense Award, refund to the Escrow Account the Fee and
Expense Award paid to them, plus accrued interest at the same net rate as is earned by the
Escrow Account.

44. American will take no position on Plaintiffs’ Counsel’s request for attorneys’ fees
and expenses, the appropriateness of any such award by the Court, or the timing of payment to
Plaintiffs’ Counsel. Plaintiffs’ Counsel may, at a time approved by the Court, seek an award of
attorneys’ fees and reasonable litigation expenses and incentive awards for class representatives
approved by the Court, to be paid out of the Escrow Account after the final approval of the
Agreement.

L Plaintiffs’ Ongoing Prosecution of the Action

45. American shall undertake the following in accordance with the terms and provisions
of this Agreement.

46. Applicable Protections

a. Nothing in this Agreement shall impose on American an obligation to produce
or provide any materials or information protected from disclosure by the
attorney-client privilege, attorney work-product doctrine, common interest
doctrine, joint defense privilege, and/or any other applicable privilege or
protection. In addition, any documents or other information provided by
American pursuant to this Agreement shall be governed by the operative
Protective Order entered in the Action.

b. Any materials or information (with the exception of depositions, declarations,

and affidavits) provided prior to the Effective Date shall be treated as

12
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 45 of 60

confidential Rule 408 settlement communications unless otherwise ordered by
the Court.

c. American’s obligations shall apply only to Releasors who act with, by or
through Plaintiffs’ Counsel pursuant to this Agreement in this Action.

47. Transactional Data

a. The Parties recognize and agree that American has already produced
voluminous transactional data (customer-level data concerning flights and
prices). If Plaintiffs identify any missing transactional data from this
production based on American’s prior commitments to Plaintiffs to produce
such data, American will use good faith best efforts to produce relevant and
reasonably accessible responsive transactional data; and

b. American shall use its good faith best efforts to respond to reasonable
questions or inquiries from Plaintiffs regarding the fields, designations, or
construction of American’s transactional data.

48. Documents

a. The Parties recognize that under the Court’s case schedule, American was to
complete its core document production by April 30, 2018. Nothing contained
in this Agreement shall be seen to have altered that deadline and to the extent
it has not already done so, American shall produce such documents consistent
with the agreements it has already reached with Plaintiffs, including but not
limited to any agreements concerning custodians, search terms, sources to be
searched, and the scope of such productions.

b. American’s Counsel will use good faith best efforts to respond to reasonable

13
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 46 of 60

49.

follow-up inquiries of Plaintiffs’ Counsel regarding American’s document
production as described in Paragraph 48(a).

As applicable and upon reasonable request, American shall use its good faith
best efforts to produce a business record and authenticity declaration as to
documents produced by American pursuant to its prior discovery obligations,

this Agreement, or any other process.

Depositions, Declarations, and Affidavits

a. American shall use its good faith best efforts to make available up to three (3)

current American employees or former American employees represented by
American’s Counsel, as designated by Plaintiffs’ Counsel, to provide
deposition testimony in the Action. Any depositions conducted pursuant to this
subsection shall be limited to a single day of seven (7) hours of testimony,

inclusive of examination by any parties other than Plaintiffs.

. At Plaintiffs’ Counsel’s request, and for good cause, American will meet and

confer regarding additional depositions, declarations, and/or affidavits.

To the extent Plaintiffs take the deposition of, or submit a declaration or
affidavit from any former American employee that is not represented by
American’s Counsel, any such deposition, declaration, or affidavit shall not

count against the limits set forth above.

. American will use its good faith best efforts to make current American

employees and former American employees represented by American’s

Counsel available to provide declarations, certifications, or affidavits regarding

14
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 47 of 60

the authentication of documents, including their certification as records of a
regularly conducted activity pursuant to Fed. R. Evid. 803(6).
50. Continuation, Scope, and Termination of American’s Obligations under this
Agreement: American’s obligations under this Agreement shall terminate upon the earlier of:
(a) the date on which an order by the Court denying preliminary approval of the Settlement
Agreement is entered; (b) the date on which an order by the District Court denying final approval
of the Settlement Agreement is entered; (c) the date when final judgment has been rendered, with
no remaining rights of appeal, in the Action against all Defendants; or (d) seven (7) years after
the Court enters the preliminary approval order. If the Court does not grant final approval of the
Settlement Agreement and either party files an appeal from such an Order, the parties shall both
cooperate on the appeal to seek approval of the Settlement Agreement by the Court of Appeals.
J. Rescission
51. Ifthe Court refuses to give final approval to this Agreement or if such approval is

modified or set aside on appeal, or if the Court does not enter the final judgment provided for in
Paragraph 25 of this Agreement, or if the Court enters the final judgment and appellate review is
sought, and on such review, such final judgment is not affirmed, then American and Plaintiffs
shall each, in their sole discretion, have the option to rescind this Agreement in its entirety within
ten (10) business days of the action giving rise to such option. If this Agreement is rescinded,
within ten (10) business days of the later of the written notice of rescission to Plaintiffs’ Counsel
and the Escrow Agent and American’s written instructions to the Escrow Agent, the $45 million
Settlement Fund and any accrued interest, less only the cost of notice authorized pursuant to this

Agreement and Court Order, shall be wire transferred to American, pursuant to its instructions.

15
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 48 of 60

52. If this Agreement does not become final as provided for in paragraph 26, Plaintiffs’
Counsel and American agree that this Agreement, including its exhibits, and any and all
negotiations, documents, information, and discussions associated with it shall be without
prejudice to the rights of American or Plaintiffs, shall not be deemed or construed to be an
admission or denial, or evidence or lack of evidence of any violation of any statute or law or of
any liability or wrongdoing, or of the truth or falsity of any of the claims or allegations made in
this Action in any pleading, and shall not be used directly or indirectly, in any way, whether in
this Action or in any other proceeding. The Parties specifically agree that American’s stipulation
to a Settlement Class shall not be used or relied upon by Plaintiffs in support of certification of a
litigation class. Plaintiffs reserve their rights to use any documents or depositions that American
provided pursuant to its obligations under this Agreement, but only if both parties agree that such
documents or depositions would have been obtainable by separate and independent discovery
served on American under the Federal Rules of Civil Procedure.

53. Plaintiffs’ Counsel further agree that, in the event of rescission, the originals and all
copies of any notes, memos or records related to the obligations pursuant to paragraphs 45-50
shall be returned to American at American’s expense or destroyed by Plaintiffs’ Counsel at their
own expense, provided however that such attorney notes, memoranda or records may be
destroyed rather than returned if an affidavit of such destruction is promptly provided by
Plaintiffs’ Counsel to American’s Counsel.

K. Dispute Resolution
54. In the event of a dispute arising out of the Settlement Agreement, interpretation of

the Settlement Agreement, or compliance with the Settlement Agreement, including paragraphs

16
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 49 of 60

45-50, the Parties will seek resolution from the Settlement Neutral, if necessary. Any decision
by the Settlement Neutral shall be binding on the Parties.
L. Taxes

60. Plaintiffs’ Counsel shall be solely responsible for directing the Claims
Administrator to file all informational and other tax returns necessary to report any taxable
and/or net taxable income earned by the Settlement Fund. Further, Plaintiffs’.Counsel shall be
solely responsible for directing the Escrow Agent to make any tax payments, including interest
and penalties due, on income earned by the Settlement Fund (“Tax Expenses”). Plaintiffs’
Counsel shall be entitled to direct the Escrow Agent in writing to pay customary and reasonable
Tax Expenses, including reasonable professional fees and expenses incurred in connection with
carrying out their responsibilities as set forth in this Paragraph, from the applicable Settlement
Fund by notifying the Escrow Agent in writing. American shall have no responsibility to make
any tax filings or tax payments relating to this Agreement or the Settlement Fund.

61. For the purpose of § 468B of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder, the “Administrator” of the Settlement Amount
shall be the Claims Administrator, who shall timely and properly file or cause to be filed on a
timely basis, all tax returns necessary or advisable with respect to the Settlement Fund
(including, without limitation, all income tax returns, all informational returns, and all returns
described in Treas. Reg. § 1.468B 2(1)).

62. The Parties to this Agreement and their Counsel shall treat, and shall cause the
Claims Administrator to treat, the Settlement Fund as being at all times a “qualified settlement
fund” within the meaning of Treas. Reg. § 1.468B 1. In addition, the Claims Administrator and,

as required, the parties, shall timely make such elections as necessary or advisable to carry out

17
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 50 of 60

the provisions of this Paragraph, including the “relation-back election” (as defined in Treas.

Reg. § 1.468B 1(j)) back to the earliest permitted date. Such elections shall be made in

compliance with the procedures and requirements contained in such regulations. It shall be the

responsibility of the Claims Administrator to timely and properly prepare and deliver the

necessary documentation for signature by all necessary parties and thereafter to cause the

appropriate filing to occur. All provisions of this Agreement shall be interpreted in a manner

that is consistent with the Settlement Fund being a “qualified settlement fund” within the

meaning of Treas. Reg. § 1.468B 1.

M. Miscellaneous

63. This Agreement does not settle or compromise any claim by Plaintiffs or any

Settlement Class Member asserted in the Action against any Non-Settling Defendant or any
potential defendant other than the Released Parties. All rights of any Class Member against
Non-Settling Defendants or any other person or entity other than the Released Parties are
specifically reserved by Plaintiffs and the Settlement Class Members. The sales of domestic air
passenger transportation services by American to Class Members shall remain in the case against
the Non-Settling Defendants in the Action as a basis for damage claims and shall be part of any
joint and several liability claims against Non-Settling Defendants in the Action or other persons
or entities other than the Released Parties.

64. The United States District Court for the District of Columbia shall retain
jurisdiction over the implementation, enforcement, and performance of this Agreement, and
shall have exclusive jurisdiction over any suit, action, proceeding, or dispute arising out of or
relating to this Agreement or the applicability of this Agreement, subject to the dispute

resolution provisions set forth above in paragraph 54. This Agreement shall be governed by and

18
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 51 of 60

interpreted according to the substantive laws of the District of Columbia without regard to its
choice of law or conflict of laws principles. American submits to the jurisdiction of the District
of Columbia only for the purposes of adjudicating the implementation, enforcement, and
performance of this Agreement. American otherwise retains all defenses to the Court’s exercise
of personal jurisdiction over American.

65. This Agreement constitutes the entire agreement among Plaintiffs (and the other
Releasors) and American (and the other Released Parties) pertaining to the settlement of the
Action against American only, and supersedes any and all prior and contemporaneous
undertakings of Plaintiffs and American in connection therewith. In entering into this
Agreement, Plaintiffs and American have not relied upon any representation or promise made by
Plaintiffs or American not contained in this Agreement. This Agreement may be modified or
amended only by a writing executed by Plaintiffs and American and approved by the Court.

66. | This Agreement shall be binding upon, and inure to the benefit of, the successors
and assigns of Releasors and Released Parties. Without limiting the generality of the foregoing:
(a) each and every covenant and agreement made herein by Plaintiffs or Plaintiffs’ Counsel shall
be binding upon all Settlement Class Members and Releasors; and (b) each and every covenant
and agreement made herein by Released Parties shall be binding upon all Released Parties.

67. This Agreement may be executed in counterparts by Plaintiffs’ Counsel and
American’s Counsel, and an electronically-scanned (in either .pdf or .tiff format) signature will
be considered an original signature for purposes of execution of this Agreement.

68. The headings in this Agreement are included for convenience only and shall not
be deemed to constitute part of this Agreement or to affect its construction.

69. In the event this Agreement is not approved, or in the event that the Order and

19
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 52 of 60

final judgment approving the settlement is entered but is reversed, modified, or vacated, the pre-
settlement status of this Action (including, without limitation, any applicable tolling of all
statutes of limitations) shall be restored, and the Agreement shall have no effect on the nghts of
Plaintiffs or American to prosecute or defend the pending Action in any respect, including the
right to litigate fully the issues related to class certification, raise personal jurisdictional defenses,
or any other defenses, which rights are specifically and expressly retained by American.

70. Neither American nor Plaintiffs, nor any of them, shall be considered to be the
drafter of this Agreement or any of its provisions for the purpose of any statute, case law, or rule
of interpretation or construction that would or might cause any provision to be construed against
the drafter of this Agreement.

71. Nothing expressed or implied in this Agreement is intended to or shall be
construed to confer upon or give any person or entity other than Class Members, Releasors,
American, and Released Parties any right or remedy under or by reason of this Agreement.

72. Any putative Class Member that does not opt out of the Settlement Class created
pursuant to the Agreement may remain in the Class without prejudice to the right of such
putative Class Member to opt out of any future settlement class or certified litigation class in the
Action.

73. Where this Agreement requires any party to provide notice or any other
communication or document to any other party, such notice, communication, or document shall
be provided by electronic mail or overnight delivery to:

For the Settlement Class:
Michael Hausfeld

Hausfeld LLP

1700 K Street NW, Suite 650

Washington, DC 20006
mhausfeld@hausfeld.com

20
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 53 of 60

For American:

Richard G. Parker

Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, NW
Washington, D.C. 20036
rparker@gibsondunn.com

Benjamin G. Bradshaw
O’Melveny & Myers LLP
1625 Eye Street, NW
Washington, D.C. 20006
bbradshaw@omm.com

74. Each of the undersigned attorneys represents that he or she is fully authorized to

enter into the terms and conditions of, and to execute, this Agreement, subject to Court approval.

21
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 54 of 60

Dat

 

 

ed: June 14, 2018 _ a
¢ “ ew ¢
oe, a ge Lo
\ AKS Chunnet. By: ee _
Michael D. Hausfeld Adam J. Zapaia Y
Hilary K. Scherrer COTCHETT, PITRE . & MeCART HY, LLP
Jeannine M. Kenney 840 Malcolm Road, Suite 200
HAUSFELD LLP Burlingame, CA 94010
1700 & Strect NW. Sune 650 Telephone: (650) 697-6000
Washington, DC 20006
Pelephone: (202) 540-7200 Alexander E. Barnett

COTCHETT, PITRE & McCARTHY, LLP
40 Worth Street, LOth Floor

New York, NY 10013

Telephone: (212) 201-6820

Plaintitts’ C ‘e]
—_ women Plaintiffs’ Counse
ye)
7 om ‘
{ ee

4

~ ne
v V¢
“J

Lc oe
4 >, “
By: \ uw Lo

Richard G. Parker

GIBSON, DUNN & CRUTCHER
LLP

1080 Connecticut Avenue, NAV
Washington, D.C. 20036
Telephone: (202) 955-8500

Is

Benjamin G. Bradshaw

Katrina M. Robson
O'MELVENY & MYERS LLP
1625 Eve Street, NW
Washington, D.C. 20006
Telephone: (202) 383-5300

Jeffrey A. N. Kopezynski
O'MELVENY & MYERS LLP
Times Square Tower

7 Times Square

New York, New York 10036
Telephone: (212) 326-2000

Counsel far American Airlines, Inc.

fab
nS
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 55 of 60

EXHIBIT
C
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 56 of 60

LIST OF REQUESTS FOR EXCLUSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date
Received or ;
Postmark Exclusion Exclusion
Date (if Name City State American So,thwes t
received Settlement {Settlement
after
01/04/19)
1 {10/29/18 DAVID OUTLAW SUMMERVILLE SC Xx xX
2 410/29/18 JOANNE M MEKAL TROY MI x X
3 |10/29/18 JULIE TROUTWINE GRANBURY TX x Xx
4 {10/29/18 SHARON MCKEEVER VALLIANT OK x Xx
5 {10/30/18 WILLIAM BARRETT LAS VEGAS NV 4 x
6 {11/01/18 STEVEN M COLLOTON DES MOINES TA x x
BRUSSELS
7 {11/02/18 DAVID WOOD BELGIUM Xx Xx
8 {11/02/18 M SCOTT BAYLINE PORT ALLEGANY PA xX 4
9 {11/02/18 SARAH PETERS KERNAN OSWEGO IL x x
10 411/05/18 EDWARD PROKOP LOS ANGELES CA x Xx
11 {11/05/18 FRANKLYN E CHRISTIE JR HAWTHORNE NJ x X
12 {11/05/18 HILLARY PROKOP LOS ANGELES CA x x
13 }11/05/18 JAIME OROZCO FOLSOM CA 4 xX
14 }11/05/18 LAWRENCE K PARKER JR ALEDO TX x x
15 |11/05/18 ROBERT MICHELUCCI ORLANDO FL xX x
16 }11/05/18 STEPHEN FOLEY NORTH ATTLEBORO MA xX x
17 |11/06/18 AUDREY FREUDBURG LOS ANGELES CA x x
18 }11/07/18 ETHAN HOSTETTER DONGOLA IL x xX
19 |11/09/18 ANDREW ANDREWS NEW YORK NY x x
20 {11/09/18 DAVID CONWAY MADISON WI x xX
21 |11/13/18 AARON NEVILLE ALISO VIEJO CA x x
22 {11/13/18 MIKE COONEY HOWARD WI xX x
23 {11/13/18 TIERNEY LUSZCZZYNSKI GROVE CITY OH Xx x
24 {11/16/18 MICHAEL MOORE DALLAS TX x x
25 |L1/16/18 SHERRY J GHORMLEY-MOORE |DALLAS TX xX x
26 {11/16/18 TERESA CHUPP WILLS POINT TX x x
27 {11/19/18 BELEN SORIANO NEW BRAUNFELS TX x XxX
28 411/19/18 BEN TAKIZAWA SOPER MAPLEWOOD NJ x x
29 111/19/18 DOUGLAS JOHNSON DAVIDSON NC x XxX
30 |11/19/18 ELLEN SAPP JOHNSON DAVIDSON NC xX x
31 {11/19/18 HANNAH HART FRANKLIN WI x Xx
32 {11/19/18 JAMES LAUDUCCI ALEXANDRIA VA x x
33 (11/19/18 JENNIFER SORIANO SEATTLE WA x x
34 {11/19/18 JOHANNA ESSENWANGER TYLER TX xX xX
35 {11/19/18 KYUNGHE KIM SAN FRANCISCO CA xX x
36 {11/19/18 LANDYA MCCAFFERTY PORTSMOUTH NH x xX
37 {11/19/18 MARGARET SHIPMAN LOS ANGELES CA Xx x
38 [11/19/18 MELINDA MORRELL BILOXI MS x x
39 411/19/18 MELISSA TAKIZAWA SOPER MAPLEWOOD NJ Xx x
40 111/19/18 STEVEN BIRNEY MIDDLETOWN DE xX x
41 11/20/18 AARON MULVEY DALLAS TX x x
42 {11/20/18 AVA VARNER RED WING MN x x

 

 
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 57 of 60

LIST OF REQUESTS FOR EXCLUSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43 {11/20/18 CAROLYN MULVEY DALLAS TX Xx x
44 {11/20/18 DEANNA FOREMAN DENVER CA xX x
45 {11/20/18 LAWRENCE LAPORTA HARWOOD HEIGHTS {IL Xx x
46 {11/20/18 LEONARD COX SEABROOK TX x x
47 |11/20/18 RUBEN MARTINEZ FORT COLLINS CO Xx x
48 |11/21/18 BRANDON EICKHOFF SAN JOSE CA x Xx
49 {11/21/18 CONSTANCE KILGORE ORLAND PARK IL x X
50 }11/21/18 DOUGLAS BRENN MURRIETA CA x Xx
51 11/21/18 FRANCINE WALKER AUSTIN TX x xX
52 {11/21/18 SHANNON BROWN CLARKS SUMMIT PA x x
53 |11/21/18 TANIA GOLDSZMIDT x x
54 {11/21/18 TIM BEATTY x x
55 {11/21/18 MICHELE PADALINO X Xx
56 |11/21/18 SCOTT LALIBERTE Xx Xx
57 |11/21/18 WILLIAM MORRAN Xx Xx
58 411/21/18 WILLIAM FRUIT x Xx
59 {11/21/18 JEREMY CALTON COLUMBIA MO Xx xX
LUIS MANUEL RAMIIEZ
60 |11/21/18 PERCHES x Xx
61 j11/21/18 JACOB SIEGEL Xx Xx
62 {11/26/18 CHRISTIAN RASMUSSEN ARVADA CO x x
63 [11/26/18 LOREN ROBERTS SANTA MONICA CA Xx Xx
64 |11/26/18 MARK MCCORMICK WOODSTOCK IL x x
65 }11/26/18 MICHAEL FLEISCHER TENAFLY NJ Xx x
66 {11/26/18 MOLLY K HRITZO AHYE HIGHLAND MD Xx x
67 {11/26/18 RUSSELL E MADESEN GAITHERSBURG MD 4 x
68 {11/26/18 SCOTT VAUGHAN COLUMBUS OH Xx x
69 {11/26/18 SUZANA MIJAT SUNNYSIDE NY Xx Xx
70 {11/27/18 FRANCESCO CLAVELLI SURPRISE AZ x x
71 YL/27/18 GREG SUPPES MILL VALLEY CA xX xX
72 411/28/18 THOMAS THURHNEER SWITZERLAND Xx Xx
73 {11/29/18 ANDREW BUXTON CROTON ON HUDSON _|NY Xx xX
74 {11/29/18 JACQUELINE BUXTON CROTON ON HUDSON _ [NY x Xx
75 |11/29/18 STEPHEN AUERBACH HARTSDALE NY x Xx
76 {11/30/18 CARLOS SALICRUP Xx x
77 {11/30/18 DOUGLAS VAUGHAN FOREST VA x Xx
78 {11/30/18 EDWINA HOULMIERE COLORADO SPRINGS _ |CO Xx XxX
79 {11/30/18 FRAUKE FEILDER VAARTJES x x
HIGHETT VIC 3190
80 11/30/18 JOE RAO AUSTRALIA x x
81 [11/30/18 MICHELLE BISNO PITTSBURGH PA Xx x
82 {11/30/18 NATHANIEL OBRIEN SCOTTS VALLEY CA x x
83 | 11/30/18 RICHARD ARNO COLORADO SPRINGS _ [CO x x
84 |11/30/18 RUTH ANN VAUGHAN FOREST VA Xx x
85 |12/03/18 ANDY JOO DALLAS TX Xx Xx
86 [12/03/18 BONNIE CADWELL GRAND JUNCTION CO x Xx
87 {12/03/18 CONSTANCE G DIAZ SPOKANE WA Xx x
88 {12/03/18 DIANA HEFFNER ELLICOTT CITY MD x Xx
89 {12/03/18 GERRY GAMAN HOUSTON TX x Xx
90 |12/03/18 MARIAN KAY GREENE STATESVILLE NC x x
91 |12/03/18 MICHAEL DUTY ELLICOTT CITY MD x Xx
92 | 12/03/18 RICHARD R POPLE LA HABRA HGTS CA x x

 

 

 

 

 

 

 

 
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 58 of 60

LIST OF REQUESTS FOR EXCLUSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

93 {12/03/18 ROBERT B CLAYTON ROCKVILLE MD Xx x
94 112/03/18 STEVEN SOARES HENDERSON NV x x
95 {12/04/18 BERNADETTE WILLIAMSON PRESTON MD Xx Xx
96 |12/04/18 JANE NETTESHEIM REDWOOD CITY CA x xX
97 {12/04/18 WILLIAM STREBY REDWOOD CITY CA Xx x
98 [12/06/18 CECILY SESTER ERIE PA Xx x
99 |12/06/18 CHRISTINE VOISINET DALLAS TX D4 xX
100 12/06/18 RODERICK MACLEAN JR WICHITA KS x Xx
101 |12/07/18 JOYCE L FOSTER CROSWELL MI x x
102}12/07/18 LARRY BLANKENSHIP EVANSVILLE IN x Xx
103 | 12/07/18 MARCIA BLANKENSHIP EVANSVILLE IN Xx x
104 {12/07/18 SUSANNE FENGLER BOSTON MA Xx x
105 {12/10/18 DENISE LUKO STUDIO CITY CA x x
106 |12/10/18 EILEEN LUKO STUDIO CITY CA x x
107 {12/10/18 JOEL GINGERICH MINERVA OH x Xx
108 | 12/10/18 JOESPH DRENNAN LUBBOCK TX x
109|12/10/18 THOMAS CZERWINSKI DPO AE x x
110}12/11/18 LINDA R LEE SAN DIEGO CA Xx x
114 412/11/18 NATALIE BOELK BELGIUM Xx x
112}12/11/18 PATRICIA M WALKER PEARL RIVER NY Xx x
113 |12/11/18 VICTOR N WALKER PEARL RIVER NY x x
114412/12/18 MICHAEL TKACIK NACOGDOCHES TX x xX
MEITINGEN
115}12/13/18 KOVACS INA ALEXA GERMANY x x
116 {12/14/18 BOBETTE BECTON PHOENIX AZ x x
117}12/14/18 HOLLY BECTON FLORISSANT MO x x
118 {12/17/18 ALAN JARRIN UNION CITY NJ Xx x
119]12/17/18 ETSEHIWOT TAYE FRESNO CA x x
120|12/17/18 MARTHA TACKETT x Xx
121}12/17/18 REBECCA CORTEZ MADISONVILLE LA Xx x
122}12/18/18 DAVE JOHNSON CENTENNIAL CO x x
123 | 12/18/18 PAUL MURRAY Xx x
124|12/20/18 GILLES HOFFMANN CHICAGO IL x Xx
125 }12/20/18 STACI BILLINGS SAINT CHARLES IL Xx x
126{12/21/18 CAMILLE CAPON SWITZERLAND x x
127 (12/21/18 MARK GRAYBILL COLFAX CA Xx 4
128 12/21/18 TONI GRAYBILL COLFAX CA x X
129 12/26/18 CORINE DIBY AUSTIN TX x x
TORONTO ONTARIO
130}12/26/18 DAVID GRAHAM CANADA Xx x
131]12/26/18 DINAH HYDEN LAKEVILLE MN x Xx
132 12/26/18 EVAN BAYLIS WOODBRIDGE VA xX x
TABINGEN
133112/26/18 LISA SCHNEIDER GERMANY Xx Xx
134 |12/26/18 MISTY QUINT MESA AZ x x
135)12/26/18 SYLVIA W BAYLIS WOODBRIDGE VA Xx Xx
136|12/27/18 ISSAM KELLOW BROOMFIELD CO x x
DAMME
137}12/27/18 JANA MOLLMANN GERMANY x xX
138|12/28/18 ANN C WESTERMEYER ELK RIVER MN Xx x

 

 

 

 

 

 

 

 
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 59 of 60

LIST OF REQUESTS FOR EXCLUSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAINZ
139}12/29/18 JOHANNA GRAUSAM GERMANY Xx Xx
140]12/3 1/18 BOBBY S CHA CEDAR PARK TX x Xx
141]12/31/18 GLENN SCOTT RENO NV x x
142|12/31/18 IDA G TURNER SAINT LOUIS MO x Xx
143|12/31/18 SARA NAKAZAWA JAPAN x x
144]12/31/18 SEAN OTOOLE TRUCKEE CA x Xx
145|12/31/18 STEVEN OUANDIJI SANDY TX x Xx
146} 12/31/18 BEN FRANKLIN DAVIS III FORNEY TX Xx Xx
147}12/31/18 BRENDA KAY DAVIS DESOTO TX Xx Xx
148 }12/31/18 CAROLYN FJORD WINTERS CA Xx x
149}12/31/18 CHRISTINE WHALEN NEW ORLEANS LA Xx xX
150} 12/31/18 CLYDE STENSRUD KIRKLAND WA x x
151}12/31/18 CYNTHIA PROSTERMAN SAN RAFAEL CA Xx x
152|12/31/18 DANA L ROBINSON WEST PALM BEACH FL Xx x
153 12/31/18 DEBORAH M PULFER SIDNEY OH x Xx
154} 12/31/18 DIANA L ULTICAN EASTSOUND WA Xx xX
155}12/31/18 DON FRY TUCSON AZ Xx x
156}12/31/18 DONNA FRY TUCSON AZ x x
157|12/31/18 GABRIEL GARAVANIAN NORTH CHELMSFORD |MA Xx Xx
158} 12/31/18 GAIL S KOSACH RENO NV x Xx
159|12/31/18 GARY TALWESKY SHARON MA x Xx
160|12/31/18 HARRY GARAVANIAN NORTH CHELMSFORD [MA x Xx
161 }12/31/18 JAN MARIE BROWN CARSON CITY NV Xx Xx
162|12/31/18 JOHN MICHAEL WALKER GRASS VALLEY CA x x
163 {12/31/18 JOSE M BRITO RENO NV xX xX
164}12/31/18 JUDITH A BRAY COLORADO SPRINGS _ [CO X x
165{12/31/18 JUNE STANSBURY RENO NV Xx x
166}12/31/18 KATHERINE ARCELL NEW ORLEANS LA Xx Xx
167 {12/31/18 KEITH DEAN BRADT RENO NV x Xx
168}12/31/18 LENNY MARAZZO RENO NV Xx x
169}12/31/18 LISA MCCARTHY NAPLES FL X x
170}12/31/18 MARCY L DUNLAP YANTIS TX Xx X
171 [12/31/18 MICHAEL C MALANEY GRANDVILLE MI x x
172412/31/18 PAMELA G FAUST LOVELAND OH x x
173 }12/31/18 PAMELA S WARD BRADENTON BEACH — |FL X x
1744 12/31/18 PATRICIA MEEUWSEN KALAMAZOO MI x x
175 }12/31/18 PAUL TIPPETTS SALEM UT x x
176 |12/31/18 ROBERT A ROSENTHAL CIMARRON HILLS CO X Xx
177 [12/31/18 ROBERT D CONWAY LAS VEGAS NV Xx xX
178 12/31/18 ROSEMARY D'AUGUSTA MILLBRAE CA x x
179} 12/31/18 SANDRA K RUSSELL WACO TX x x
180{12/31/18 STEVEN PULFER SIDNEY OH x Xx
181 12/31/18 SYVIA N SPARKS CARSON CITY NV Xx x
182 |12/31/18 THOMAS D'AUGUSTA MILLBRAE CA x Xx
183 | 12/31/18 VALARIE ANN JOLLY ENCHANTED OAK TX x xX
184)12/31/18 WAYNE TALEFF CINCINNATI OH x x
185 [12/31/18 YVONNE J GARDNER COLORADO SPRINGS _ {CO x x
186}12/31/18 LANA MARAZZO RENO NV x x
187|12/31/18 LEE M GENTRY HAMILTON OH x x
188{12/31/18 LEE MCCARTHY NAPLES FL Xx Xx
189{01/02/19 SANDRA BIRRELL x x

 

 
Case 1:15-mc-01404-CKK Document 373-1 Filed 05/09/19 Page 60 of 60

LIST OF REQUESTS FOR EXCLUSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

190}01/02/19 STEVEN BIRRELL xX x
191 }01/02/19 JOSEPH R PATANE SAN LUIS OBISPO CA x x
192|01/02/19 KEYAUNA JONES CEDAR HILL TX Xx Xx
193 {01/02/19 SATOMI G SEKINE TAMUNING GU Xx Xx
194101/03/19 RANDALL HART MELBOURNE FL x Xx
195 |01/03/19 MICROSOFT WASHINGTON DC xX x
196 (01/03/19 SEAN STEVENSON PHOENIX AZ x x
197|01/04/19 PATRICIA SHAUGHNESSY JACKSON MI x x
198 ]01/04/19 ALEXANDRIA MARDAUS AUSTRIA Xx x
199 {01/04/19 DAN BOUDREAUX BATON ROUGE LA x x
200|01/04/19 ROBERT MADAY JR KANSAS CITY MO Xx Xx
201 {01/04/19 CANDICE SO WASHINGTON DC {xX Xx
MAINZ
202 }01/04/19 EDITH NEULEN GERMANY Xx X
LANDESBERGEN
203 |01/04/19 LARA HASSELBUSCH GERMANY x x
204 101/05/19 SCOTT BIDNICK SAN DIEGO CA Xx x
205 (01/07/19 WILLIAM BECK x X
206|01/07/19 BARBARA BROWN BELLFLOWER CA x
207 {01/29/19 CLAUDINE STADELMANN ALISO VIEJO CA Xx x
LAMERDINGEN
208|UNCLEAR |SONJA WELSER BAVARIA Xx x
GERMANY

 

 

 

 

 

 

 

 
